Citation Nr: 0023521	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-12 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from August 1941 
through February 1944.  The appellant is the veteran's widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the appellant service 
connection for the cause of the veteran's death following the 
reopening of a previously denied claim for this benefit.  

The RO characterized the issue in this case as that of 
service connection for the cause of the veteran's death.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that in a matter such as this the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  See also Fulkerson v. West, 12 Vet. App. 268, 
269-70 (1999) (per curiam) (setting aside a Board decision to 
enable the Board to observe the procedure required by law for 
reopening of final decisions.)  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the issue of whether new and material evidence has been 
submitted to reopen the appellant's claim seeking entitlement 
to service connection for the cause of the veteran's death is 
addressed below.  


FINDINGS OF FACT

1.  By a decision dated in January 1997, the Board denied 
service connection for the cause of the veteran's death.  

2.  Evidence associated with the record since the January 
1997 Board decision is so significant that it must be 
considered in order to decide fully the merits of the 
appellant's claim; the claim is not inherently implausible.  

3.  The veteran died in June 1995 as a result of respiratory 
failure and spinal muscular atrophy.  Pneumonia and 
congestive heart failure were reported as other significant 
conditions.  

4.  At the time of death service connection was in effect for 
anxiety with depressive features, rated 50 percent disabling.  

5.  The conditions implicated in the veteran's death to 
include spinal muscular atrophy and a respiratory defect were 
not manifested in service or within the first post service 
year.  

6.  The veteran's service-connected disability is not shown 
to have aided or assisted in the production of death, nor was 
the veteran materially less capable of resisting the effects 
of the disorders implicated in his death as a result thereof.  


CONCLUSIONS OF LAW

1.  The January 1997 Board decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 1991).  

2.  The evidence submitted subsequent to the Board's January 
1997 decision denying entitlement to service connection for 
the cause of the veteran's death is new and material, and the 
appellant's claim is reopened and well grounded.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its chairman, see 38 C.F.R. 
§§ 20.100-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999).  38 
U.S.C.A. § 7103(a), 7111 (West 1991); 38 C.F.R. § 20.110 
(1999).  In order to reopen a claim, which has been 
previously finally denied by the Board, a claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  In the instant case, the evidence of record shows 
that in July 1997 the Chairman of the Board denied the 
appellant's motion for reconsideration of this case.  
Accordingly, the Board's January 1997 decision is final.  Id.  
In order to reopen a claim, which has been previously finally 
denied by the Board, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Where a final decision existed on a claim, that claim may not 
be thereafter reopened and allowed, and a claim based upon 
the same factual basis may not be considered by the Board.  
38 U.S.C.A. § 7104(b) (West 1991).  The exception is that if 
new and material evidence is presented or secured with 
respect to the claim, the Secretary shall reopen the claim 
and review the formal disposition.  See 38 U.S.C.A. §§ 5108, 
7104.  

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, 
the Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened 
and the case must then be evaluated on the basis of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  New and material evidence is defined by 
38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a claimant seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the claimant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented evidence for purposes of deciding whether 
to reopen a claim.  In Evans v. Brown, 9 Vet. App. 723 
(1996), the Court explained that in order to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last allowed on the merits.  

Applying the Court's instructions to the instant case, it is 
again noted that the appellant's claim for service connection 
for the cause of the veteran's death was last considered by 
the Board in January 1997.  Therefore, the Board's analysis 
of the evidence submitted for the purposes of reopening his 
claim must include a review of all the evidence submitted 
subsequent to the January 1997 Board determination.  

The evidence of record at the time the Board considered this 
issue in January 1997 included the veteran's service medical 
records, VA and private clinical data compiled between 1977 
and 1993, statements by the veteran's private physicians, a 
neighbor and his spouse, and an autopsy report, as well as a 
comprehensive report on PTSD and the subsequent development 
of hypertension authored by Lawrence R. Moss, M.D.  

The veteran's service medical records were negative for 
findings or diagnoses referable to heart disease, spinal 
muscular atrophy, and/or lung disease.  VA clinical data 
showed that the veteran was hospitalized at a VA medical 
center in May 1987 with a history of mild hypertension and 
progressive weakness in his lower extremities of three 
months' duration.  An electromyogram and nerve conduction 
study of the lower extremities was determined to be abnormal 
and suggestive of chronic neurogenic disorder, which was 
diffuse.  The veteran was suspected to have spinal muscular 
atrophy.  Atrophy of the tongue and fasciculation were noted.  
Diagnoses were spinal muscular atrophy, dysphagia, and a 
history of hypertension.  

Prior to his demise in June 1995, the veteran was followed on 
an outpatient basis by VA for treatment for his disabilities, 
to include hypertension and spinal muscular atrophy.  

Pathological findings on an autopsy of the veteran included 
diagnoses of severe arteriosclerotic disease, moderate to 
severe coronary artery arteriosclerotic disease, bronchitis 
obliterans, organizing pneumonia of the lungs, severe lung 
congestion, moderate emphysematous changes, congested 
hepatosplenomegaly, status post repair of Zenker's 
diverticulum, small left kidney with moderate bilateral 
arteriosclerotic changes of the renal parenchyma, and 
neurogenic atrophy of skeletal muscles suggestive of a mild 
form of spinal muscular atrophy.  

A July 1989 report by Dr. Moss discussed the treatment of one 
of his patients (not the veteran) and indicated that there 
can be an etiological link between chronic emotional 
distress, to include psychosocial stressors, and the 
development of hypertension.  Dr. Moss reviewed medical 
literature, which correlates psychological stress as a 
general phenomenon with the subsequent development of 
hypertension.  He acknowledges however that there have been 
insufficient well-controlled prospective studies of the long-
term medical consequences of acute and prolonged psychosocial 
stress.  

In connection with the current attempt to reopen the claim 
for service connection for the cause of the veteran's death, 
the appellant has submitted the report of the veteran's 
terminal hospitalization, a statement by a VA staff physician 
in March 1997, and an addendum to this statement, dated in 
September 1998, with enclosed medical journal articles.  

The summary of the veteran's terminal hospitalization 
beginning in April 1995 notes that the veteran was admitted 
for repair of his Zenker's diverticulum, and was found 
postoperatively to experience some degree of respiratory 
distress and postoperative stridor which required several 
reintubations.  X-ray also indicated congestive heart 
failure, and while not substantiated it was felt that the 
veteran might have experienced a small myocardial infarction 
postoperatively.  The veteran also experienced discomfort 
with muscle spasticity and difficulty weaning, and underwent 
a tracheostomy.  His physicians believe that the veteran's 
spinal muscular atrophy and respiratory muscle weakness, as 
well as his severe congestive heart failure and a recurring 
fever, all served to slow the veteran's weaning process from 
mechanical ventilation.  Following some improvement in his 
ability to tolerate removal from mechanical ventilation, the 
veteran on June 8, 1995, developed sudden respiratory arrest 
and was placed back on mechanical ventilation.  He was 
thereafter removed and made DNR after discussions with his 
family members, placed on a trach collar, and on June 12, 
1995, once again suffered a respiratory arrest and was 
pronounced deceased.  

In a statement dated in March 1997, a VA staff physician 
reported he had reviewed the veteran's consolidated health 
record, the summary of the veteran's terminal 
hospitalization, and additional information supplied to him 
by the appellant.  He stated that, "It is highly probable 
(if not certain) that his service-connected anxiety 
contributed to his demise."  This physician observed that 
chronic anxiety will increase certain chemical compounds, 
catecholamine, and cortisol, leading to high blood pressure 
and increased platelet adhesiveness.  He noted that the 
veteran was known to have hypertension, and that the 
veteran's death summary mentioned the development of 
congestive heart failure after a probable myocardial 
infarction.  He added that the effects of the veteran's 
anxiety apparently cause him to fight his mechanical 
ventilation, and "undoubtedly contributed heavily to his 
final fatal respiratory failure."  

Upon review of the recently submitted evidence summarized 
above, the Board agrees with the RO that the appellant has 
submitted new and material evidence such as to reopen her 
claim for service connection for the cause of the veteran's 
death.  Specifically, the March 1997 statement from a VA 
staff physician raising a probability that the veteran's 
service-connected anxiety disorder attributed to his demise 
raises the possibility that his service-connected disability 
aided or lent assistance to the production of death.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that new and material evidence has been 
submitted, and that the appellant's claim for entitlement to 
service connection for the cause of the veteran's death is 
reopened and must be considered in light of all the evidence, 
both old and new, with evaluation of the probative value of 
the evidence.  

Having reopened the claim, the next question which must be 
resolved is whether the appellant has presented evidence that 
the claim is well grounded.  The RO has addressed this 
question in its March 1998 rating decision, and found that 
this is the case.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (1999).  Once a 
claimant has submitted evidence to justify a belief by a fair 
and impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F. 3d 1464 (Fed. Cir. 1997), Cert. denied sub nom 
Epps v. West, 118 S. Court 2348 (1998), the Federal Circuit 
held that under 38 U.S.C.A. § 5107(a), VA had a duty to 
assist only those claimants who have established 
well-grounded (i.e., plausible) claims.  More recently, the 
Court issued a decision holding that VA cannot assist a 
claimant in developing a claim, which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Generally a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  For a claim to be well grounded it must be supported 
by evidence, not just allegations.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnoses 
and causation, competent medical evidence is required to make 
the claim well grounded.  Lay opinion by the appellant on 
such matters is not competent evidence, and does not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established 
service-connected disorder caused or contributed to death, or 
medical evidence that the conditions involved in death are 
linked to service or to an established service-connected 
condition.  Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson 
v. Brown, 8 Vet. App. 423 (1995).  

In light of the recently submitted statements of a VA staff 
physician tending to link the veteran's service-connected 
anxiety disorder to the terminal events contributing to his 
demise, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a).  

Having determined that the claim is well grounded, the Board 
finds that the duty to assist the appellant in the 
development of her claim has been satisfied, and will now 
consider the claim on its merits, with consideration of all 
the evidence both old and new.  

The evidence, in addition to that reviewed above, includes 
several medical references supplied in September 1998 by the 
aforementioned VA staff physician and submitted in support of 
his position that the veteran's chronic anxiety was causally 
related to the subsequent development of his hypertension and 
heart disease.  These references include a 1997 study 
investigating a possible association between anxiety and 
depression, and the development of hypertension, which 
concluded that anxiety and depression are indeed predictive 
of a later incidence of hypertension, as well as a review of 
this study by Dr. Joel E. Dimsdale.  Dr. Dimsdale noted that 
the implications of the study findings are that symptoms of 
anxiety and depression may be pertinent to millions of cases 
of hypertension.  Additional references for the proposition 
that emotional stress is a factor in the development of 
hypertension were also cited.  

In view of the statements by the aforementioned VA physician, 
the RO in January 1999 referred the case to a VA cardiologist 
for the purpose of providing a medical opinion as to whether 
the veteran's anxiety neurosis was the cause of his 
development of hypertension and cardiac problems, and whether 
these problems were the direct cause of the veteran's death.  

In response, the chief of medical services at the Syracuse VA 
Medical Center in August 1999 reviewed the veteran's claims 
file, including the statements and references received in 
September 1997 and September 1998 from the VA staff 
physician, and concluded "that there is no conclusive or 
causal basis for a claim that [the veteran]'s death in 1995 
was related to his 50% service-connected anxiety neurosis."  
In support of this conclusion he stated that:

...the 50 percent service-connected 
disability of anxiety neurosis was 
neither a primary or contributory factor 
in his death, since the cause of death 
was respiratory failure due to inability 
to wean from assisted ventilation, and 
this inability to wean was likely a 
consequence of debility from 
complications relating to surgery and the 
pre-existing, progressive spinal muscular 
atrophy, and associated skeletal muscle 
weakness.  The anxiety neurosis had no 
direct or indirect causal relationship to 
his developing terminal inability to wean 
from assisted ventilation and respiratory 
failure.

He further stated that the contention by the VA staff 
physician that chronic anxiety neuroses can lead to 
hypertension, and that this was a contributing factor in the 
veteran's demise, is circumstantial.  He added:  

Importantly, even if we were to assume 
that causality could be established 
between chronic anxiety and hypertension, 
there is no evidence from the medical 
record that hypertension played a role in 
the...[veteran's]...demise.  While 
hypertension could have played a role in 
the genesis of congestive heart failure, 
this was not the principal cause of death 
due to respiratory failure.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal cause of death, it must 
singularly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  

The Board has made a careful longitudinal review of the 
record, and observes that none of the conditions implicated 
in the veteran's demise were noted in service, or can be 
attributable thereto on a presumptive basis.  The appellant 
does not contend otherwise, but argues that the veteran's 
service-connected anxiety neurosis contributed to the 
conditions and events implicated in the veteran's demise such 
as to warrant service connection for the cause of his death.  

The evidence submitted in support of this assertion includes 
a statement by a VA physician indicating that there is a high 
probability that the veteran's anxiety neurosis played a role 
in his death by being a factor in the development of 
hypertension and the veteran's subsequent cardiopathy; or, 
alternatively, causing him to resist assisted ventilation 
such as to contribute to his fatal respiratory failure.  
Several supporting journal references for finding a 
relationship between anxiety and hypertension have been 
provided by this VA physician, in addition to medical reports 
which detail studies that have reached this conclusion.  

The evidence in its entirety was subsequently reviewed by a 
VA cardiologist, who then proffered a countervailing opinion 
that the veteran's service-connected disability was neither a 
primary or contributory factor in his death.  In so 
concluding, this physician observed that the veteran's death 
resulted from respiratory failure after he was removed from 
assisted ventilation and placed in a do not resuscitate 
status, and that such removal and resulting consequences were 
not in any way occasioned by his anxiety neurosis.  This 
conclusion is consistent with the veteran's terminal 
hospitalization report, which, while noting the veteran's 
difficulties weaning from mechanical ventilation, did not 
attribute these difficulties in any way to the veteran's 
service-connected anxiety neurosis.  

As to the conflicting opinions presented with respect to the 
role that the veteran's service-connected anxiety neurosis 
played in his development of hypertension and congestive 
heart failure, the Board observes that with respect to the 
veteran's hypertension it is not shown by the objective 
clinical evidence on file that this disorder stemmed from the 
veteran's service-connected psychiatric disability.  While 
studies support a relationship between emotional stress and 
hypertension, and a VA physician has suggested that there is 
a high probability that the veteran's service-connected 
anxiety was a factor in the development of his hypertension, 
the Board finds no support in the treatment records compiled 
prior to the veteran's demise for this proposition.  The 
inference that the veteran's anxiety disorder led to his 
hypertension was noted by the reviewing VA cardiologist to be 
circumstantial.  The Board finds that this opinion is more 
probative in this matter as it is consistent with the record 
in its entirety.  This record shows that the veteran had a 
history of hypertension for many years, controlled by 
medication and that this disorder was not attributed to his 
anxiety neurosis in any of the contemporaneous clinical data 
by any of his treating physicians.   

The record does not suggest that the appellant may be 
entitled to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318.  The veteran's service-
connected disability was not actually rated totally disabling 
for the ten years or more prior to his death; the claim was 
received after March 1992, see Carpenter v. Gober, 11 Vet. 
App. 140 (1998), and Marso v. West, 13 Vet. App. 260 (1999); 
this is not a case in which a claim had never been filed 
prior to death, see Wingo v. West, 11 Vet. App. 307 (1998); 
and clear and unmistakable error in prior RO or Board 
decisions has not been alleged.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
benefit of the doubt doctrine therefore is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened.  The appeal is allowed to this 
extent.  

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

